1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                Case No. CV 19-06360-AB (AGRx)
12    BRENDA CORE,
13
                      Plaintiff,
                                                ORDER DISMISSING CIVIL ACTION
14
      v.
15
      KFT ENTERPRISES NO. 5, L.P., a
16    California Limited Partnership; and
      Does 1-10,
17
                      Defendants.
18
19
20         THE COURT having been advised by counsel that the above-entitled action has
21   been settled;
22         IT IS THEREFORE ORDERED that this action is hereby dismissed without
23   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
24   open the action if settlement is not consummated. This Court retains full jurisdiction
25   over this action and this Order shall not prejudice any party to this action.
26
27   Dated: December 18, 2019         _______________________________________
                                      ANDRÉ BIROTTE JR.
28                                    UNITED STATES DISTRICT JUDGE
                                                1.
